Exhibit Name of Grantee: Number of Shares: Incentive N/A Nonqualified 2,000 STOCK OPTION AGREEMENT STOCK OPTION AGREEMENT dated as of the Grant Date (as hereafter defined), by and between Cabela’s Incorporated, a Delaware corporation (the "Company"), and the undersigned non-employee director of the Company (the "Grantee"). WITNESSETH: WHEREAS, to motivate key employees, consultants and non-employee directors of the Company and the Subsidiaries by providing them an ownership interest in the Company, the Board of Directors of the Company (the "Board") has established and the stockholders of the Company have approved, the Cabela’s Incorporated 2004 Stock Plan, as the same may be amended from time to time (the "Plan"); and WHEREAS, pursuant to Section 5.6 of the Plan, the Grantee has been granted non-qualified stock options to purchase Two Thousand (2,000) shares of Common Stock (each, a "Share" and, collectively, the "Shares") at the exercise price per Share set forth in Section 2; and WHEREAS, the Grantee and the Company desire to enter into an agreement to evidence and confirm the grant of such stock options on the terms and conditions set forth herein. NOW, THEREFORE, to evidence the stock options so granted, and to set forth the terms and conditions governing such stock options, the Company and the Grantee hereby agree as follows: 1.Certain Definitions.Capitalized terms used herein without definition shall have the meanings set forth in the Plan.As used in this Agreement, the following terms shall have the following meanings: a."Aggregate Exercise Price" shall have the meaning set forth in Section 6 hereof. b."Alternative
